Citation Nr: 0032604	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  94-05 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an organic low back 
disorder.  

2.  Entitlement to service connection to tinnitus.

3.  Evaluation of post-traumatic stress disorder, currently 
rated as 50 percent disabling.

4.  Entitlement to a compensable evaluation for bilateral 
defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from November 1969 to June 1971.  
This appeal arose from several rating decisions of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO).  

In December 1992 the RO granted service connection for post-
traumatic stress disorder (PTSD) and denied service 
connection for an organic low back disorder.  The veteran 
filed a Notice of Disagreement (NOD) to the denial of service 
connection for an organic low back disorder in March 1993 and 
wrote the RO requesting an increased evaluation for PTSD in 
June 1993.  Timely substantive appeals were filed with regard 
to both issues.  Entitlement to service connection for 
tinnitus and an increased evaluation for defective hearing 
were denied in a December 1993 rating decision.  The veteran 
submitted a NOD with regard to the issue of an increased 
evaluation for defective hearing in February 1994 and his 
substantive appeal in May 1994.  He did not file a timely NOD 
with regard to the issue of entitlement to service connection 
for tinnitus.  

In October 1995 and June 1998 the veteran wrote the RO 
requesting service connection for tinnitus.  The RO, in May 
1999, determined that new and material evidence adequate to 
reopen the claim of service connection for tinnitus had not 
been submitted.  In an August 1999 rating decision the RO 
denied service connection for tinnitus.  The veteran filed a 
NOD in August 1999.  He again wrote the RO in September 1999 
requesting service connection for tinnitus, however the 
veteran never filed a substantive appeal with regard to this 
issue.  Two Supplemental Statements of the Case (SSOC) were 
issued in October 1999.  At the May 2000 Travel Board hearing 
it was agreed that the issue of entitlement to service 
connection for tinnitus was one of the issues on appeal.  

The issue of entitlement to service connection for an organic 
low back disorder will be addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  The August 1998 VA examiner opined that it was as likely 
as least likely that the veteran's tinnitus was service-
connected.

2.  The incurrence of tinnitus during the veteran's active 
duty is consistent with the circumstances surrounding his 
combat service in Vietnam.  

3.  The veteran's service-connected PTSD is manifested by 
symptoms ranging from mild to serious and complicated by 
other mental disorders and substance abuse.  

4.  The veteran's service-connected bilateral defective 
hearing is manifested by pure tone averages between 33.75 
decibels and 43.75 decibels in the right ear and 35 decibels 
and 41.25 decibels in the left ear.  Discrimination ability 
was between 86 percent and 100 percent correct on the right 
and between 80 percent and 100 percent correct on the left.


CONCLUSIONS OF LAW

1.  The evidence favors a finding that tinnitus was incurred 
during the veteran's period of active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107 (West 1991 & Supp.2000); 38 C.F.R. 
§ 3.303 (2000).  

2.  The criteria for an evaluation in excess of 50 percent 
for the service-connected PTSD have not been met at any time 
since the initial grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.126, Code 9411 (1996) and 
(2000).

3.  The criteria for a compensable evaluation for the 
service-connected bilateral defective hearing have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.7, Part 4, Diagnostic Code 6100 (1998 and Amendment 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record does not indicate the need to obtain any pertinent 
records, which have not already been associated with the 
claims folder.  It is accordingly found that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran has been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  

I.  Service Connection 

According to 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2000).  

The veteran's DD 214 showed that his specialty was light 
weapons infantryman and that he served 11 month and 24 days 
in Vietnam.  Service medical records do not show complaints 
or diagnosis of tinnitus.  

A VA audio examination was provided the veteran in August 
1971.  He did not complain of tinnitus at that time and the 
diagnosis did not include tinnitus.  The VA examined the 
veteran in February 1993 and April 1996.  He reported 
bilateral tinnitus with an onset of 20-25 years ago during 
combat in Vietnam.  The veteran described severe periodic 
high-pitched ringing which disrupted his sleep.  

VA outpatient treatment records dated June 1997 to October 
1997 show that the veteran was seen for tinnitus.  

In August 1998 the VA examiner opined that it was as likely 
as least likely that the veteran's tinnitus was service-
connected.  

At the May 2000 Travel Board hearing the veteran testified 
that he has had problems with tinnitus since service.  He 
sated that he was given a profile in San Francisco, 
California, Presidio Army Hospital and that the doctor 
ordered to keep him out of Vietnam.  The veteran reported 
that the high-pitched ringing was constant.  

Having reviewed the record, the Board has concluded that a 
grant of service connection is warranted for tinnitus.  
Specifically, the record shows that the veteran reported 
bilateral tinnitus with an onset of 20-25 years ago during 
combat in Vietnam.  In addition, the DA 20 shows that the 
veteran served in a combat capacity during his active duty, 
and that his principal duty was as a rifleman while in 
Vietnam.  His military decorations include an Air Medal for 
meritorious achievement while participating in aerial flight.  
Therefore, the Board must accept satisfactory lay or other 
evidence of service incurrence of tinnitus if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence in service.  

In the Board's view, the incurrence of tinnitus is consistent 
with the circumstances surrounding the veteran's combat 
service in Vietnam.  For this reasons, the Board has utilized 
38 U.S.C.A. 1154 to resolve every reasonable doubt in the 
veteran's favor, and as such, the Board finds that the 
available evidence weighs in favor of a finding that service 
connection is warranted for the tinnitus which is currently 
manifested.  

II.  Increased Evaluations 

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  The United States Court of Appeals for 
Veterans Claims (the Court), has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218,227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2000).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

a.  PTSD

Service connection for PTSD was granted in a rating decision 
dated, December 1992, and a 50 percent evaluation was 
assigned under Diagnostic Code 9411.  

The Board notes that this claim is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

i.  Background

In the October 1991 letter from the Family and Youth 
Counseling Agency the diagnosis of PTSD was provided.  The 
veteran reported experiencing distressing thoughts of combat 
three times a week; nightmares two times per week; loss of 
awareness of his actual whereabouts and believing he was in 
Vietnam approximately three times per week; and feeling 
angry, afraid and alone.  He indicated that in the past he 
avoided thoughts of Vietnam by consuming alcoholic beverages, 
that he no longer hunted and that he avoided crowds of 
people.  The veteran stated that he was not able to be 
content and experience fear and that he was not able to be 
happy and feel love.  He recounted feelings of anger at least 
six times per week and stated that he was very afraid of 
loosing control of his temper.  The veteran preferred to sit 
so he could see who was coming in and who might be looking at 
him when in public places.  He had difficulty concentrating 
while at work and lost his train of thought while engaged in 
conversation.  The veteran described sometimes sweating and 
waking up in a rage when he had thoughts and / or dreams of 
his Vietnam experiences.  

The VA examined the veteran in October 1991.  Objective 
findings were that he was cooperative to an extent, his 
behavior was normal and he was relaxed.  The veteran spoke 
freely and his mental activity was good.  The veteran was not 
objectively anxious or depressed and his mood was euthymic, 
which was somewhat inconsistent with his complaints.  His 
particular preoccupations were with his combat memories.  The 
veteran's sensorium was clear.

The examiner commented that it was difficult to be sure 
whether the veteran suffered from PTSD although the 
psychological testing was positive for PTSD.  However, to the 
examiner all of the veteran's complaints were subjective and 
looked as if they might have come out of a textbook.  The 
veteran said that the dreams were always the same, which was 
unusual, and he seemed to be searching for the correct answer 
rather than remembering things.  

VA outpatient treatment records, dated October 1991 to May 
1992, show that the veteran was seen in the mental health 
clinic for PTSD.  Upon examination he was alert and oriented 
time, place, person and object.  His sensorium was intact and 
his mood was anxious with mild depression.  The veteran's 
affect was appropriate without evidence of psychotic 
symptoms.  The assessment was depression with anxiety and 
probable PTSD.  

In June 1992 the veteran was hospitalized at the VAMC in 
North little Rock, Arkansas.  He was mildly anxious and 
constricted.  His thought processes and speech were goal 
directed without formal thought disorder.  He did not relate 
any delusions, illusions or hallucinations.  The veteran 
denied suicidal or homicidal ideations.  His motor activity 
was normal and he was fully oriented.  The diagnosis was PTSD 
and his Global Assessment of Functioning (GAF) score was 
approximately 55.  A GAF score of 51 to 60 indicates moderate 
symptoms (e.g., flat effect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers).  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 44-47 
(4th Ed. 1994) (DSM-IV).  GAF scores are intended to be the 
clinician's judgment of the individual's overall level of 
functioning due to psychological factors, and are not to 
consider "physical (or environmental) limitations."  Id.

The veteran was hospitalized at the VAMC in North little 
Rock, Arkansas from September 1992 to November 1992.  Upon 
examination he expressed appropriate behavior and his speech 
was clear and coherent with only moderate vocabulary.  He 
stated that he was mildly depressed in mood and his affect 
was constricted.  The veteran's short-term memory was 
adequate while the long-term memory was decreased.  Thought 
processes were logical but tangential at times and free of 
loose associations.  His thinking was concrete without 
delusion or hallucinations.  He showed good judgment and 
adequate insight into the nature and extent of his emotional 
problem.  At the time of discharge his PTSD was both chronic 
and severe.  The veteran's GAF was 45, indicating serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g. no friends, unable 
to keep a job).  

The VA examined the veteran in December 1992.  He had little 
eye contact, as he usually looked at the floor.  His speech 
was concrete, his mood was mildly depressed and there was no 
evidence of delusions or hallucinations or any other evidence 
of a thought disorder.  He was vague about his experiences in 
Vietnam and he maintained that he could not work or hold a 
job because of anger.  The veteran denied current suicidal 
ideation but admitted to thinking about suicide in the past.  
He also admitted that at one point he had homicidal ideation 
as he tried to ambush someone with a shotgun.  

The results of the Minnesota Multiphasic Personality 
Inventory II (MMPI-II) were considered invalid.  He endorsed 
a very large number of psychotic-like symptoms, which did not 
fit with his clinical presentation.  This was often seen in 
persons who were either "crying for help" or who were trying 
to reach some goal such as compensation.  The interviewer 
data would be consistent with PTSD and it would be that he 
was simply trying so hard to make sure that he was considered 
to be service-connected that he exaggerated his symptoms.  
The diagnoses were PTSD by history, and depressive disorder, 
not otherwise specified.  

From June 1993 to July 1993 the veteran was hospitalized at 
the VAMC in Houston, Texas for chronic PTSD and dysthymic 
disorder.  He stated that for the previous three months he 
felt progressively more depressed with decreased sleep, 
appetite, and energy and had become irritable.  He reported 
that he and his wife were frequently arguing and that he had 
difficulty with nightmares and flashbacks.  The veteran 
indicated that he had difficulty relating to people, that he 
was suspicious of others and became tense and nervous when he 
was around a crowd of people.  He was involved in an 
altercation with his wife and sons and left home.  

Lake Charles Memorial Hospital records, dated June 1995 to 
March 1996, show that the veteran was seen for several mental 
disorders including PTSD.  In June 1995 he was alert and 
oriented in all spheres.  Flashbacks and intrusive thoughts 
were noted.  The diagnosis was PTSD.  The veteran continued 
to have multiple features of PTSD and major depression in 
August 1995.  In October 1995 the veteran was clinically 
unchanged.  He continued to have PTSD and his affect and mood 
were stable.  The January 1996 emergency room note indicated 
that the veteran's chief complaint was depression.  The 
diagnoses were acute depression and suicidal.  Progress notes 
dated March 1996 showed that the veteran was alert and 
responsive.  The diagnosis was PTSD-stable.  

When examined at Lake Charles Memorial Hospital in January 
1996 the veteran appeared very disorganized and had trouble 
relating the history.  He was polite, cooperative and well 
mannered.  His mood was depressed and disenchanted and his 
affect was constricted.  The veteran was alert and had some 
orientation difficulty.  He denied having any psychotic 
symptoms other than flashbacks of the Vietnam experience.  
Higher cognitive functions could not be assessed because of 
the veteran's current mental state.  However, on gross 
examination there did not appear to be any major deficits.  
The veteran had minimal insight into his illness and his 
judgment based on past behavior had been fair.  The 
impression was major depression with a suicidal plan and 
PTSD.  His GAF was 30, indicating behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  

The veteran was hospitalized at the VAMC in Alexandria, 
Louisiana, from January 1996 to February 1996 for dysphemia, 
major depression, PTSD by history and a personality disorder, 
not otherwise specified.  His GAF was 50, indicating serious 
symptoms.  At admission the veteran was alert and oriented to 
place and person but not time.  His mood was depressed and 
anxious.  The veteran's affect was flat and his speech was 
slow and circumstantial.  There was no evidence of psychosis 
or delusions, but he was paranoid.  His perception was intact 
and he stated that he had suicidal thoughts without plans.  
The veteran's judgment was poor, his insight was limited and 
his memory was impaired.  He was admitted on suicide level 1 
and responded well to medication and therapy.  His depression 
improved and he no longer verbalized suicide ideations or had 
difficulty sleeping.  On discharge the veteran was no longer 
depressed or anxious.  He denied anger toward his family 
members and suicide thoughts were negative.  The veteran was 
cooperative with the staff and was not a danger to himself or 
others.  

Dr. Murphy wrote, in February 1996, that he had known the 
veteran since June 1995 when he did a psychiatric evaluation 
of him.  He wrote that he saw the veteran in August 1995, 
October 1995, November 1995 and in January 1996.  He 
indicated that in January 1996 the veteran seemed to be in 
greater than usual distress and felt that he was actually on 
the border or verge of hurting himself or hurting someone 
else in his family.  At that time the decision was made to 
hospitalize him for psychiatric stabilization.  

The VA examined the veteran in April 1996.  Objective 
findings were that his speech was slurred, fast and at a low 
volume.  The veteran was difficult to understand.  He 
reported that each day he got up around 11 am and watched 
soap operas and then sometimes he took a walk.  He also went 
to visit a couple of Vietnam Veteran friends who lived close.  
The examiner did not note any evidence of a thought disorder.  
The veteran denied drinking alcohol at the time of the 
examination.  He reported that his drinking had not been a 
problem in the past.  The veteran's affect was mostly angry 
and he made little eye contact as he looked at the floor or 
looked past the examiner most of the time.  The examiner 
noted that he displayed very low energy although when the 
examiner saw the veteran later he was much more animated.  

The veteran was evaluated in a clinical interview, the Millon 
Clinical Multi-Axial Inventory-II (MCM-II) and the MMPI-II.  
His MMPI was considered invalid because he had endorsed so 
many problem areas to the point that it was much beyond what 
other persons with these sorts of disorders will endorse.  As 
such, his clinical profile showed all but one dimension as 
well above the level considered denoting difficulties.  The 
diagnoses were difficult to determine with the veteran 
because of his vagueness in answering questions and his 
exaggeration on both of the test scales used.  He seemed to 
have some depressive difficulties.  As such, current 
diagnosis was depressive disorder, not otherwise specified 
and PTSD by history.  His GAF was 50, indicating serious 
symptoms.  

Lake Charles Memorial Hospital records, dated June 1996, 
showed that the veteran was still experiencing problems with 
relationships with his family members and the diagnosis was 
severe PTSD.  VA outpatient treatment records, dated June 
1996 to November 1997, revealed that the veteran was seen for 
PTSD with depression and explosive disorder.  

The January 1997 report from Dr. Murphy showed that he had 
treated the veteran since June 1995 for PTSD.  The plan was 
to continue to treat the veteran with medication and 
psychotherapy.  The veteran's condition was not improving.  

The veteran was hospitalized at the VAMC in Houston, Texas in 
May 1997.  The diagnoses were alcohol dependence, cocaine 
abuse, and adult antisocial activity.  His GAF was 60, 
indicating moderate symptoms.  On admission he was alert and 
oriented to time, place and person.  His eye contact was good 
and he was cooperative throughout the interview.  The 
veteran's speech was of normal rate and volume.  His mood and 
affect were anxious, blunted initially but brightened 
considerably with interaction to full range of affect.  He 
did not appear significantly depressed.  No suicidal or 
homicidal ideation or psychosis was noted.  The veteran's 
thought processes were goal directed and his memory for 
recent and remote events was intact.  At discharge the 
veteran was in good condition without suicidal or homicidal 
ideation.  

VA outpatient treatment records, dated May 1997 to July 1999, 
show that the veteran was seen in the psychiatry and 
psychology clinics for several mental disorders, including 
PTSD.  He was also seen for follow-up treatment for alcohol 
and cocaine dependence.  The veteran was on probation and was 
enrolled in the Trauma Recovery Program and Healthcare for 
Homeless Veterans Program.  

The VA examined the veteran in August 1998.  His facial 
expressions were constricted to hostile and his eye contact 
was frequent and sustained.  He spoke in a moderate tone and 
at a slow to moderate pace.  The veteran's mood seemed mildly 
angry and irritable, to which he later apologized.  His 
motivation in the examination seemed minimal, but adequate.  
The veteran's rapport appeared to be guarded.  

On tasks involving the immediate recall of discrete bits of 
information, the veteran recalled at the lower end of the 
normal range.  On a task requiring the storage, manipulation, 
and retrieval of similar information in short-term memory, he 
did comparably as well.  On a task tapping sustained 
attention and concentration (vigilance), he seemed to show 
omissions, which would suggest some mild impairment.  As for 
receptive language, right/left confusion was apparent.  As 
for expression language, some dysphasia or processing 
problems were noted.  His handwriting showed no apparent 
dysgraphia.  Dysnomia and possible ideo-kinetic dyspraxia 
were evident was well.  

He was aware of his name, his social security number, and his 
date of birth, his street address, the day of the week, the 
date, the place, his situation, but not the time of day.  As 
regards delayed verbal memory, he appeared to be moderately 
to severely impaired, and he benefited partially from 
prompting.  As regards delayed nonverbal, spatial memory, 
moderate impairment was noted as well.  However, his 
incidental memory seemed intact.  In regard to his immediate 
and delayed recall of prose, he seemed profoundly impaired.  
As for his long-term memory for everyday events, he seemed 
intact.  As for constructional praxis, moderate impairment 
was suggested.  

His rate of thought seemed to be slow-to-average, and the 
continuity of his thought appeared rather meager and concrete 
at times.  As for higher level cognitive skills as tapped by 
abstract inductive logic, calculations and social 
comprehension, he seemed intact in all areas except the 
latter.  The latter may represent characterological 
propensities.  His judgment and insight appeared poor.  

The results obtained with regard to the MMPI-II and MCMI-II 
were generally similar to those obtained in April 1996.  The 
pattern of the veteran's responses suggested that he answered 
in a manner of extremely high over-reporting and exaggeration 
of symptoms and problems, much beyond the most genuinely 
psychotic.  He also enforced items rarely endorsed by the 
genuinely psychotic, and near the level of VA psychiatric 
inpatients.  Other indices in the protocol suggested that he 
attempted to appear very dysfunctional.  Such individuals 
apparently seeking to portray themselves as very impaired 
when objectively they were much more functional.  Therefore, 
further interpretation of the remaining clinical profile was 
not possible.  The examiner stated that cumulative indices 
across both protocols strongly suggest spurious PTSD.  

Based on the results of the entire examination, it was the 
examiner's professional opinion that the veteran seemed to be 
attempting to portray himself much more dysfunctional than he 
otherwise appeared.  Objective results did not support 
subject report.  A history of alcohol and cocaine use 
(particularly the latter) could explain arousal symptoms, 
irritability, hostility, insomnia, depressive presentation, 
etc., much more parsimoniously than any purported PTSD.  
Medication mediated CNS-side-effects also should be 
considered; though their validity was questionable in light 
of these results.  The provisional diagnostic impression was 
PTSD by previous diagnosis; depressive disorder, not 
otherwise specified by previous diagnosis; alcohol abuse; 
cocaine abuse; possible adverse effects of medication, not 
otherwise specified; probable malingering; and a personality 
disorder, not otherwise specified.  

The veteran's GAF was 65, indicating some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, or occupational functioning (e.g., occasional 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  The 
examiner stated that the global nature of GAF precludes the 
examiner from offering a professional opinion of GAF scores 
for each diagnosis.  Human behavior was too complex to be 
that reductionistic and there was no empirical support for 
doing such.  

At the May 2000 Travel Board hearing the veteran testified 
that he was currently being treated and was on medication for 
PTSD.  The veteran indicated that he was separated from his 
wife and family and that he stabbed his son.  He described 
experiencing nightmares three to four times a week and 
sleeping about three to four hours a night.  The veteran 
testified that he spent time alone in order to stay out of 
trouble and that the only friends he had were from AA 
meetings.  He stated that he did not like to be around people 
much and did not have a social life.  The veteran indicated 
that he angered easily and that he attempted suicide twice.  

ii.  Regulations

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
scheduler criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125- 4.130 (2000)).  See 61 
Fed. Reg. 52695-52702 (1996).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under the diagnostic criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996):

A 50 percent disability evaluation for PTSD encompassed 
situations where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted for 
situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted for situations where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or a demonstrable inability to obtain or 
retain employment.  

Under the diagnostic criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (2000): 

A 50 percent disability evaluation for PTSD encompassed 
situations where occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation encompassed situations 
where occupational and social impairment, with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent disability evaluation encompassed situations 
where total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  

The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. 4.126 (2000).  

iii.  Analysis

The veteran's PTSD does not meet the criteria for an 
increased evaluation under the old criteria.  A higher 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people to 
be severely impaired.  In June 1992 the veteran's GAF score 
was approximately 55, indicating moderate difficulty in 
social or occupational functioning (e.g., few friends, and 
conflicts with peers or co-workers).  On discharge from the 
VA hospital in February 1996 the veteran denied anger toward 
his family members and he was cooperative with the staff and 
was not a danger to himself or others.  The VA examined the 
veteran in April 1996 and he reported that sometimes went to 
visit a couple of Vietnam Veteran friends who lived close.  

A higher evaluation requires severe and persistent 
psychoneurotic symptoms.  VA outpatient treatment records 
dated October 1991 to May 1992 show that there was no 
evidence of psychotic symptoms.  In June 1992 his thought 
processes and speech were goal directed without formal 
thought disorder.  He did not relate any delusions, illusions 
or hallucinations.  In January 1996 the veteran denied having 
any psychotic symptoms.  While hospitalized at the VAMC in 
Houston, Texas in May 1997 there was no psychosis.  The 
results obtained with regard to the MMPI-II and MCMI-II in 
August 1998 and April 1996 pattern responses suggested that 
he answered in a manner exaggerating symptoms and problems, 
much beyond the most genuinely psychotic.  He also enforced 
items rarely endorsed by the genuinely psychotic.  

The Board finds that the preponderance of the evidence is 
against a higher evaluation than 50 percent for PTSD at any 
time since the initial grant of service connection under the 
old criteria.  

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 50 percent for 
the service-connected PTSD is not warranted under the new 
criteria.  The objective evidence does not indicate that the 
veteran's symptomatology meets the criteria for the 
assignment of a higher disability evaluation.  Specifically, 
he was cooperative, his behavior was normal and he was 
relaxed.  The veteran spoke freely and his mental activity 
was good.  He was not objectively anxious or depressed and 
his mood was euthymic, which was somewhat inconsistent with 
his complaints.  The veteran was consistently alert and 
oriented time, place, person and object.  His mood ranged 
from anxious with mild depression to constricted.  His 
thought processes and speech were goal directed without 
formal thought disorder.  He did not relate any delusions, 
illusions or hallucinations.  His GAF scores ranged from 30 
to 65.  

In fact, he expressed appropriate behavior and his speech was 
clear and coherent with only moderate vocabulary.  The 
veteran's short-term memory was adequate while the long-term 
memory was decreased.  He showed good judgment and adequate 
insight into the nature and extent of his emotional problem.  
Significantly, the veteran was seen for several other mental 
disorders in addition to PTSD.  The veteran continued to have 
multiple features of PTSD, major depression, depressive 
disorder, not otherwise specified, dysthymic disorder, a 
personality disorder, not otherwise specified, explosive 
disorder, alcohol dependence, cocaine abuse, and adult 
antisocial activity.  

Finally, in August 1998 and based on the results of the 
entire examination, it was the examiner's professional 
opinion that the veteran seemed to be attempting to portray 
himself much more dysfunctional than he otherwise appeared.  
Objective results did not support subject report.  The 
provisional diagnostic impression included PTSD by previous 
diagnosis; possible adverse effects of medication, not 
otherwise specified; and probable malingering.  The examiner 
stated that the global nature of GAF precludes the examiner 
from offering a professional opinion of GAF scores for each 
diagnosis.  Human behavior was too complex to be that 
reductionistic and there was no empirical support for doing 
such.  

Taken as a whole, this evidence indicates that the veteran is 
adequately compensated by the 50 percent disability 
evaluation currently assigned to his service-connected PTSD.

In conclusion, it is found that the preponderance of the 
evidence is against a higher evaluation than 50 percent for 
PTSD at any time since the initial grant of service 
connection under the new criteria.

b.  Bilateral Defective Hearing

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed. Reg. 44117-44122 November 18, 
1987 and correction 52 Fed. Reg. 40439 December 7, 1987.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (2000).

Additionally, 38 C.F.R. § 4.86 was revised as follows:

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

38 C.F.R. § 4.86 (as amended 1999).

The VA examined the veteran in February 1993.  Pure tone 
thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
10
55
50
33.75
LEFT
15
20
50
60
36.25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The diagnoses were right ear moderate high frequency 
sensorineural hearing loss and left ear severe high frequency 
sensorineural hearing loss.  The findings convey that the 
veteran exhibited Level I hearing loss in the right ear and 
Level I hearing loss in the left ear.  38 C.F.R. § 4.85, 
Table VI (2000).  Such findings do not warrant the assignment 
of a compensable evaluation under the provisions of 38 C.F.R. 
Part 4, including §§ 4.85, 4.86, 4.87 and Diagnostic Code 
6100 (2000).

The VA examined the veteran in April 1996.  Pure tone 
thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
55
55
36.25
LEFT
15
15
50
60
35

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 80 percent in the left ear.  
The diagnosis was mild high frequency sensorineural haring 
loss at 3000 hertz and above bilaterally.  The findings 
convey that the veteran exhibited Level II hearing loss in 
the right ear and Level III hearing loss in the left ear.  
Such findings do not warrant the assignment of a compensable 
evaluation under Diagnostic Code 6100 (2000).

VA outpatient treatment records, dated June 1997 to October 
1997, showed that the veteran was seen for hearing loss 
problems.  In July 1997 pure tone thresholds, in decibels, 
were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
60
70
43.75
LEFT
20
25
50
70
41.25

The assessment was essentially normal hearing through 2000 
hertz, moderately severe to severe sensorineural hearing loss 
above 2000 hertz in the right ear.  The left ear had normal 
hearing through 2000 hertz, moderately to severe 
sensorineural haring loss above 2000 hertz and normal middle 
ear function.  The findings convey that the veteran exhibited 
Level II hearing loss in the right ear and Level II hearing 
loss in the left ear.  Such findings do not warrant the 
assignment of a compensable evaluation under Diagnostic Code 
6100 (2000).

The VA evaluated the veteran's hearing in July 1997.  His 
right ear had essentially normal hearing through 2000 hertz, 
moderately severe to severe sensorineural haring loss above 
2000 hertz and normal middle ear function.  The veteran's 
left ear had normal hearing through 2000 hertz, moderate to 
severe sensorineural hearing loss above 2000 hertz and normal 
middle ear function.  

In August 1998 the VA audio examination shows that pure tone 
thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
50
70
38.75
LEFT
15
25
50
65
38.75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
Middle ear impedance measurements yielded normal middle-ear 
pressure and compliance bilaterally.  Acoustic reflexes were 
present bilaterally except at 4000 hertz.  Standard puretone 
audiological procedures revealed the veteran to have a 
moderate high-frequency sensorineural hearing loss 
bilaterally.  The findings convey that the veteran exhibited 
Level I hearing loss in the right ear and Level I hearing 
loss in the left ear.  Such findings do not warrant the 
assignment of a compensable evaluation under Diagnostic Code 
6100 (2000).

At the May 2000 Travel Board hearing the veteran testified 
that he had to ask people to repeat themselves and that he 
had to turn the television up louder than the average person.  
He stated that he had hearing aids but broke them.  The 
veteran indicated that he could not hear unless the person 
speaking was right up on him, due to background noise.  

Although there are variances in each audiometric examination, 
none meet the requirements for a compensable evaluation.  The 
Court has clarified that the "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Although we have considered the veteran's testimony, 
the most probative evidence of the degree of impairment are 
the audiometric examination results.  Thus, the Board 
concludes that the preponderance of the evidence is against a 
compensable evaluation for bilateral defective hearing.  
38 U.S.C.A. § 5107, Lendenmann, 3 Vet. App. at 349.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991& Supp. 2000); 38 C.F.R. § 4.7 (2000).  An 
increased evaluation is not warranted.  


ORDER

Service connection is granted for tinnitus. 

An increased evaluation for the service-connected PTSD is 
denied.

An increased evaluation for bilateral defective hearing is 
denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his organic low back 
disorder.  The claims folder should be 
made available to a VA examiner for 
review prior to the examination.  The 
examiner is asked to indicate that the 
entire file has been reviewed.

a.  The examiner should specifically 
express an opinion as to the etiology of 
the veteran's organic low back disorder.  

b.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
organic low back disorder was incurred in 
or aggravated by his service.  

2.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

